DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 01/05/2021 has been entered. Claims 1, 7, and 13 have been amended, claim 15 was previously canceled, and no new claims were added. Claims 1-14 and 16-20 remain pending in the application. 

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered and are persuasive. The claim amendments have changed the scope of the claims, and new reference Nale et al. (US 20180189207) hereafter Nale, along with previously cited references Bolkovitin et al. (US20180341606), hereafter Bolkovitin, and further in view of Wysocki et al. (US 20190034306), hereafter Wysocki, will be relied upon to disclose the amended limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1-14, 16-20:

Claims 1-14, and 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bolkovitin et al. (US20180341606), hereafter Bolkovitin, and further in view of Wysocki et al. (US 20190034306), hereafter Wysocki, and Nale et al. (US 20180189207) hereafter Nale.
Regarding claim 1, Bolkovitin discloses a drive-to-drive storage system ([0016], see system) comprising: 
a host server having a host processor and a host storage drive ([0043] see host, where the host includes one of the storage devices 120 that has been configured to perform data processing operations and to send data storage commands to access data stored in the one or more storage devices 120), 
one or more remote storage drives ([0043], see storage drives), and
a peer-to-peer link connecting the host storage drive to the one or more remote storage drives ([0028] see peer to peer transfer of data, [0043] where the host includes one of the storage devices 120 that has been configured to perform data processing operations and to send data storage commands to access data stored in the one or more storage devices 120), 
wherein the host storage drive comprises a processor and a memory ([0064], see management module, which includes CPUs and memory, see Fig. 2A, CPU 122 and Memory 206), wherein the memory has stored thereon instructions that, when executed by the processor , causes the processor to transfer data from the host storage drive via the peer-to-peer link to the one or more remote storage drives based on ([0101], where the SSD’s can transfer data between themselves via peer-to-peer communication, [0118] where a peer-to-peer transfer of write data is done)), at least in part, the host processor issuing a write command ([0055] see the write operation initiated by a host, and then translates the write command to be executed by the storage device, and [0102] where the SSD’s handle the offloaded operations in response to host commands), wherein the one or more remote storage drives comprise a memory ([0064] see memory 206).
However, Bolkovitin does not explicitly disclose wherein the write command is configured to trigger a notification from the host storage drive to the one or more remote storage drives, wherein the one or more remote storage drives are configured to issue a memory access request to their respective memory from the memory of the host storage drive based on the notification from the host storage drive, and wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data, and wherein the host storage drive is configured to increment a counter for the one or more remote storage drives that the data is to be written to, and to decrement the counter for a completion of the memory access request by the one or more remote storage drives.
However, Wysocki which is analogous to Bolkovitin because each reference discloses transferring data between peer storage devices, does disclose wherein the write command is configured to trigger a notification from the host storage drive to the one or more remote storage drives ([0050] where the “ring the doorbell” notification corresponds to a trigger notification from the first storage device to the second storage device), 
wherein the one or more remote storage drives are configured to issue a memory access request to their respective memory from the memory of the host storage drive based on the notification from the host storage drive ([0052] where the first storage device issues the request to the second storage device without involving the computer system host, [0098] where the first storage device is configured to issue a further request to the second storage device via the communication infrastructure).
Bolkovitin and Wysocki (hereafter Bolkovitin-Wysocki) are analogous art because each reference discloses transferring data between peer storage devices. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bolkovitin system of distributing a workload and offloading across a plurality of storage devices with the issuing of a further request from one storage device to another without immediate involvement of the computer system host, as in the Wysocki system. The motivation to combine would be to decrease an amount of processing performed by the computer system host, as taught by Wysocki ([0025]). 

However, Bolkovitin-Wysocki does not explicitly disclose wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data, and wherein the host storage drive is configured to increment a counter for the one or more remote storage drives that the data is to be written to, and to decrement the counter for a completion of the memory access request by the one or more remote storage drives.
However, Nale which is analogous to Bolkovitin-Wysocki because each reference discloses transferring data within a storage hierarchy of memory and storage, does disclose wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data ([0118] see the write transaction including the write address, [0156] where the request from the memory controller includes the write address to write the cache line into the far memory), and 
wherein the host storage drive is configured to increment a counter for the one or more remote storage drives that the data is to be written to ([0229] the memory controller can increment the write buffer count as it understands the far memory control logic will automatically perform the write into far memory), and to decrement the counter for a completion of the memory access request by the one or more remote storage drives ([0211] see decrementing the read buffer credit count by the memory controller).
Bolkovitin-Wysocki and Nale (hereafter Bolkovitin-Wysocki-Nale) are analogous art because each reference discloses transferring data within a storage hierarchy of memory and storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bolkovitin-Wysocki system of distributing a workload and offloading across Nale system. The motivation to combine would be to interleave different portions of read and write transactions to enhance system throughput, as taught by Nale ([0209]). 

Regarding claim 7, Bolkovitin discloses a host storage drive comprising ([0043] see host, where the host includes one of the storage devices 120 that has been configured to perform data processing operations and to send data storage commands to access data stored in the one or more storage devices 120): 
a peer-to-peer link connecting the host storage drive to one or more remote storage drives ([0028] see peer to peer transfer of data, [0043] where the host includes one of the storage devices 120 that has been configured to perform data processing operations and to send data storage commands to access data stored in the one or more storage devices 120), and 
a processor and a memory ([0064], see management module, which includes CPUs and memory, see Fig. 2A, CPU 122 and Memory 206), wherein the memory has stored thereon instructions that, when executed by the processor ([0064], where the Management module contains the processing unit/CPU (see 122 of Fig. 1B), which executes instructions stored in memory 206), causes the processor to transfer data from the host storage drive via the peer-to-peer link to the one or more remote storage drives ([0101], where the SSD’s can transfer data between themselves via peer-to-peer communication, [0118] where a peer-to-peer transfer of write data is done)), 
wherein the one or more remote storage drives comprise a memory ([0064] see memory 206).
wherein the one or more remote storage drives are configured to issue a memory access request to their respective memory from the memory of the host storage drive based on the notification from the host storage drive,  

However, Bolkovitin does not explicitly disclose wherein the host storage drive is configured to send a notification to the one or more remote storage drives, wherein the one or more remote storage drives are configured to issue a memory access request to their respective memory from the memory of 
However, Wysocki which is analogous to Bolkovitin because each reference discloses transferring data between peer storage devices, does disclose wherein the host storage drive is configured to send a notification to the one or more remote storage drives ([0050] where the “ring the doorbell” notification corresponds to a trigger notification from the first storage device to the second storage device), 
wherein the one or more remote storage drives are configured to issue a memory access request to their respective memory from the memory of the host storage drive based on the notification from the host storage drive ([0052] where the first storage device issues the request to the second storage device without involving the computer system host, [0098] where the first storage device is configured to issue a further request to the second storage device via the communication infrastructure).
Bolkovitin and Wysocki (hereafter Bolkovitin-Wysocki) are analogous art because each reference discloses transferring data between peer storage devices. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bolkovitin system of distributing a workload and offloading across a plurality of storage devices with the issuing of a further request from one storage device to another without immediate involvement of the computer system host, as in the Wysocki system. The motivation to combine would be to decrease an amount of processing performed by the computer system host, as taught by Wysocki ([0025]). 

However, Bolkovitin-Wysocki does not explicitly disclose wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data, and wherein the host storage drive is configured to increment a counter for the one or more remote storage drives that 
However, Nale which is analogous to Bolkovitin-Wysocki because e each reference discloses transferring data within a storage hierarchy of memory and storage, does disclose wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data ([0118] see the write transaction including the write address, [0156] where the request from the memory controller includes the write address to write the cache line into the far memory), and 
wherein the host storage drive is configured to increment a counter for the one or more remote storage drives that the data is to be written to ([0229] the memory controller can increment the write buffer count as it understands the far memory control logic will automatically perform the write into far memory), and to decrement the counter for a completion of the memory access request by the one or more remote storage drives ([0211] see decrementing the read buffer credit count by the memory controller). 
Bolkovitin-Wysocki and Nale (hereafter Bolkovitin-Wysocki-Nale) are analogous art because each reference discloses transferring data within a storage hierarchy of memory and storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bolkovitin-Wysocki system of distributing a workload and offloading across a plurality of storage devices with using a credit system for each the read and write buffer, as in the Nale system. The motivation to combine would be to interleave different portions of read and write transactions to enhance system throughput, as taught by Nale ([0209]). 

Regarding claims 2 and 8, which are similar in scope, Bolkovitin-Wysocki-Nale discloses the features of claims 1 and 7, as discussed above. Bolkovitin further discloses wherein the memory is dynamic random access memory ([0064] where the memory is DRAM). 

Regarding claim 3 and 9, which are similar in scope, Bolkovitin-Wysocki-Nale discloses the features of claims 2 and 8, as discussed above. Bolkovitin further discloses wherein the dynamic random access memory comprises a control memory buffer ([0101] where the controller memory and the instructions are stored on the control memory buffer ([0110] see commands sent to the controller memory buffer). 

Regarding claim 4 and 10, which are similar in scope, Bolkovitin-Wysocki-Nale discloses the features of claims 1 and 7, as discussed above. However, Bolkovitin does not explicitly disclose  Kabra further discloses wherein the peer-to-peer link comprises a secondary port, a PCle switch fabric, or a network fabric connecting the host storage drive to the one or more remote storage drives ([0100] where the SNICs (Storage Network Interface Cards) connect to the hosts, thereby indicating a network fabric, also see the PCIe fabric connecting the SSD’s together, which corresponds with the PCIe switch fabric). 

Regarding claim 5 and 11, which are similar in scope, Bolkovitin-Wysocki-Nale discloses the features of claims 1 and 7, as discussed above. Bolkovitin discloses wherein the peer-to-peer link comprises a dedicated port or a reprogrammed switch port connecting the host storage drive to the one or more remote storage drives ([0076] see Storage Device Interface, where the storage devices are coupled together via an internal fabric, thereby suggesting a dedicated port/interface, also see 234 of Fig. 2B).

Regarding claim 6 and 12, which are similar in scope, Bolkovitin-Wysocki-Nale discloses the features of claims 1 and 7, as discussed above. Bolkovitin further discloses wherein the peer-to-peer link is configured in the memory via one or more particular commands ([0101] where the SSD’s each have internal memory, where the SSDs support peer-to-peer communications, so that the SSD’s can transfer data between themselves, such as garbage collection, without external control).

Regarding claim 13, Bolkovitin discloses a method for storing data using a drive-to-drive storage system ([0005] see method), wherein the drive- to-drive storage system ([0016], see system) comprises a host server having a host CPU and a host storage drive ([0043] see host, where the host includes one of the storage devices 120 that has been configured to perform data processing , the host storage drive having a processor and memory memory ([0064], see management module, which includes CPUs and memory, see Fig. 2A, CPU 122 and Memory 206), one or more remote storage drives ([0043], see storage drives), and a peer-to-peer link connecting the host storage drive to the one or more remote storage drives ([0028] see peer to peer transfer of data, [0043] where the host includes one of the storage devices 120 that has been configured to perform data processing operations and to send data storage commands to access data stored in the one or more storage devices 120), the method comprising.
initiating a write command to write data to the host storage drive ([0055] see the write operation initiated by a host, and then translates the write command to be executed by the storage device),  
sending the data to the memory of the host storage drive using direct memory access ([0106] see data transfer operation done by direct memory access operation between the host and first storage device), and 
transferring the data from the memory of the host storage drive to the one or more remote storage drives via the peer-to-peer link ([0106] where the internal data transfer is done between the two or more storage devices, and [0118] where a peer-to-peer transfer of write data is done from the controller memory buffer of the first storage device to the controller memory buffer of the second storage device), wherein the one or more remote storage drives comprise a memory ([0064] see memory 206).
However, Bolkovitin does not explicitly disclose wherein the transferring of the data from the memory of the host storage drive to the one or more remote storage drives via the peer-to-peer link comprises: triggering a notification from the host storage drive to the one or more remote storage drives to provide information regarding the data, and issuing by the one or more remote storage drives a direct memory access request to their respective memory from the memory of the host storage drive based on the notification from the host storage drive, and wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data.
Wysocki which is analogous to Bolkovitin because each reference discloses transferring data between peer storage devices, does disclose wherein the transferring of the data from the memory of the host storage drive to the one or more remote storage drives via the peer-to-peer link comprises ([0052] see peer-to-peer link):  
triggering a notification from the host storage drive to the one or more remote storage drives to provide information regarding the data ([0050] where the “ring the doorbell” notification corresponds to a trigger notification from the first storage device to the second storage device), wherein the one or more remote storage drives comprise a memory ([0052} see the portion of the virtual memory may relate to a portion of the of the memory of the second storage drive), and 
issuing by the one or more remote storage drives a direct memory access request to their respective memory from the memory of the host storage drive based on the notification from the host storage drive ([0052] where the first storage device issues the request to the second storage device without involving the computer system host, [0098] where the first storage device is configured to issue a further request to the second storage device via the communication infrastructure).
Bolkovitin and Wysocki (hereafter Bolkovitin-Wysocki) are analogous art because each reference discloses transferring data between peer storage devices. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bolkovitin system of distributing a workload and offloading across a plurality of storage devices with the issuing of a further request from one storage device to another without immediate involvement of the computer system host, as in the Wysocki system. The motivation to combine would be to decrease an amount of processing performed by the computer system host, as taught by Wysocki ([0025]). 

However, Bolkovitin-Wysocki does not explicitly disclose incrementing a counter, by the host storage drive, for the one or more remote storage drives that the data is to be written to, and decrementing the counter, by the host storage drive, for a completion of the direct memory access request by the one or more remote storage drives, and wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data.
Nale which is analogous to Bolkovitin-Wysocki because each reference discloses transferring data within a storage hierarchy of memory and storage, does disclose incrementing a counter, by the host storage drive, for the one or more remote storage drives that the data is to be written to ([0229] the memory controller can increment the write buffer count as it understands the far memory control logic will automatically perform the write into far memory), and 
decrementing the counter, by the host storage drive, for a completion of the direct memory access request by the one or more remote storage drives ([0211] see decrementing the read buffer credit count by the memory controller), and
wherein the notification comprises at least one of a location or an offset within the memory of the host storage drive for the data ([Col. 4, lin. 42-47], where the message includes a write command, which indicates an address of where the data in the virtual drive (host drive) should be written, where the message corresponds to the notification).
Bolkovitin-Wysocki and Nale (hereafter Bolkovitin-Wysocki-Nale) are analogous art because each reference discloses transferring data within a storage hierarchy of memory and storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bolkovitin-Wysocki system of distributing a workload and offloading across a plurality of storage devices with using a credit system for each the read and write buffer, as in the Nale system. The motivation to combine would be to interleave different portions of read and write transactions to enhance system throughput, as taught by Nale ([0209]). 

Regarding claim 14, Bolkovitin-Wysocki-Nale discloses the features of claim 13, as discussed above. Bolkovitin further discloses further comprising connecting the host storage drive to the one or more remote storage drives via the peer-to-peer link ([0100] where the SNICs (Storage Network Interface Cards) connect to the hosts, thereby indicating a network fabric, also see the PCIe fabric connecting the SSD’s together, which corresponds with the PCIe switch fabric).

Regarding claim 16, Bolkovitin-Wysocki-Nale discloses the features of claim 13, as discussed above. Bolkovitin further discloses further comprising receiving the information at the one or more remote storage drives and issuing a direct memory access request in response to the information ([0022] where the remote storage device receives a data transfer completion notification, and the data write command is sent to the second storage device to write the data from the controller memory buffer to the non-volatile memory in the second storage device).

Regarding claim 17, Bolkovitin-Wysocki-Nale discloses the features of claim 16, as discussed above. Bolkovitin further discloses further comprising completing the direct memory access in response to the information ([0022] where the remote storage device receives a data transfer completion notification, and the data write command is sent to the second storage device to write the data from the controller memory buffer to the non-volatile memory in the second storage device) and signaling the completion to the host storage drive ([0022] sending a command to the first storage device to perform a parity computation, where the command corresponds to the signal).

Regarding claim 18, Bolkovitin-Wysocki-Nale discloses the features of claim 13, as discussed above. Bolkovitin further discloses wherein the memory is dynamic random access memory ([0064] where the memory is DRAM). 

Regarding claim 19, Bolkovitin-Wysocki-Nale discloses the features of claim 18, as discussed above. Bolkovitin further discloses wherein the dynamic random access memory comprises a control memory buffer ([0101] where the controller memory buffer is located within the DRAM of the SSD, see Fig. 3) and the data is transferred from the control memory buffer ([0118] where a peer-to-peer transfer of write data is done from the controller memory buffer of the first storage device to the controller memory buffer of the second storage device).

Regarding claim 20, Bolkovitin-Wysocki-Nale discloses the features of claim 13, as discussed above. Bolkovitin further discloses wherein the peer-to-peer link comprises a dedicated port or a reprogrammed switch port connecting the host storage drive to the one or more remote storage drives ([0076] see Storage Device Interface, where the storage devices are coupled together via an and the data is transferred to the one or more remote storage drives via the dedicated port or the reprogrammed switch port, respectively ([0076] see Storage Device Interface, where the storage devices are coupled together via an internal fabric).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456